The following is an examiner’s statement of reasons for allowance:
The following is considered the most relevant prior art:
Knight (US 2018/0191269) discloses a high power DC/AC converter (52) and a low power DC/AC converter each selectively and exclusively enabled based on power demand (abstract);
Ujimaru et al. (US 2021/0399650) discloses two DC-DC power sources providing two different target output voltages;
Sutardja (US 8,258,766) discloses providing an output from a DC/DC converter or digital LDO based on whether the load is in active mode or standby mode;
Masaki (JP 2012-244862) discloses providing two DC-DC converters (2) from a battery source (1) with different power ratings, which may be operated exclusively and/or simultaneously based on load power demand; and
Kajouke et al. (US 6,154.381) discloses a plurality of selectable power modules (24) having different power ratings (col.4,11-15).
However, none of the prior art clearly discloses deactivating one power supply and activating another power supply “in response to determining that the voltage of the output bus is below the first predetermined level” as required by claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849